IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                         ____________________

                             No. 97-11272

                           Summary Calendar
                         ____________________

          JUDITHA N WAYNE,

                                      Plaintiff-Appellant,

          v.


          ABILENE REGIONAL MENTAL HEALTH
               AND MENTAL RETARDATION CENTER,

                                      Defendant-Appellee.



_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                           (1:96-CV-201)
_________________________________________________________________
                           June 19, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Juditha N. Wayne appeals the district

court’s denial of her motion for extension of time to file notice

of appeal.     We dismiss this appeal for lack of jurisdiction due

to its untimely filing.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
               I.   FACTUAL AND PROCEDURAL BACKGROUND

     In 1996, Juditha N. Wayne, acting pro se, filed a Title VII

employment discrimination suit against her employer, Abilene

Regional Mental Health and Mental Retardation Center (MHMR).

Wayne’s complaint alleged that she was terminated because of her

race and her office associations with a co-worker.      The district

court granted Wayne’s motion to proceed in forma pauperis but

denied her motion for court-appointed legal counsel.     After

discovery, MHMR filed a motion for summary judgment which the

district court granted on June 2, 1997.   On July 31, 1997, Wayne

filed a motion to extend time to file notice of appeal under

Federal Rule of Appellate Procedure 4(a)(5) on the basis of

excusable neglect, which the district court denied.

     Concurrent with her Rule 4(a)(5) motion, Wayne filed a

notice of appeal for the original June 2, 1997 judgment.     She

addressed the notice to the “Temporary Emergency Court of Appeals

of the United States,” and the district court forwarded it to the

United States Court of Appeals for the Federal Circuit.     The

Federal Circuit determined that it did not have jurisdiction to

hear a Title VII appeal and that it was not in the interest of

justice to transfer an untimely notice of appeal to the Fifth

Circuit.   The Federal Circuit accordingly dismissed the appeal.

On November 4, 1997, Wayne filed a second notice of appeal with

the district court, requesting that the Fifth Circuit review the

district court’s October 3 denial of her Rule 4(a)(5) motion.
                            II.     DISCUSSION

     MHMR claims that this court lacks jurisdiction over Wayne’s

November 4 appeal because it was filed more than thirty days

after the October 3 order and is therefore untimely.             Wayne does

not address this issue.

     Timeliness of a civil appeal is governed by Federal Rule of

Appellate Procedure 4(a)(1), which states that notice of appeal

“must be filed with the clerk of the district court within 30

days after the date of entry of the judgment or order appealed

from.”    FED. R. APP. P. 4(a)(1).    Adherence to the prescribed time

limit is “mandatory and jurisdictional.”         United States v.

Robinson, 361 U.S. 220, 224, 229 (1960); See also Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (citing

Robinson, 361 U.S. at 229); RTC v. Northpark Joint Venture, 958
F.2d 1313, 1316 (5th Cir. 1992) (describing timely filing as a

mandatory precondition to the exercise of jurisdiction); cf.

Marts v. Hines, 117 F.3d 1504, 1513-14 (5th Cir. 1997) (Garwood,

J., dissenting) (outlining the history of Rule 4).             Therefore,

compliance with the timing of a notice of appeal under Rule

4(a)(1) is crucial.    See 20 JAMES WM. MOORE    ET AL.,   MOORE’S FEDERAL

PRACTICE § 303App.01[2] (3d ed. 1998).      Additionally, the Court of

Appeals has no authority to extend the time in which to file an

appeal.    FED. R. APP. P. 26(b).

     As stated above, the district court entered its final order

denying Wayne’s Rule 4(a)(5) motion on October 3, 1997.
Consequently, Wayne was required to submit her appeal within

thirty days after the date of the order, or no later than

November 2, 1997.   However, November 2 fell on a Sunday, giving

Wayne an extra day to submit her notice of appeal, as permitted

by Federal Rule of Appellate Procedure 26(a).   Wayne did not file

her appeal until Tuesday, November 4, 1997, which was a day late.

Consequently, we lack jurisdiction to rule on the merits of

Wayne’s appeal of the district court’s denial of her Rule 4(a)(5)

motion.

                         III.   CONCLUSION

     For the foregoing reasons, we DISMISS Wayne’s appeal for

lack of appellate jurisdiction.